IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :           No. 2327 Disciplinary Docket No. 3
                                :
              Petitioner        :           No. 191 DB 2016
                                :
          v.                    :           Attorney Registration No. 202459
                                :
STUART BARRY DOCTOROVITZ,       :           (Philadelphia)
                                :
              Respondent        :



                                       ORDER


PER CURIAM


      AND NOW, this 6th day of December, 2016, upon consideration of the Verified

Statement of Resignation, Stuart Barry Doctorovitz is disbarred on consent from the Bar

of the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall comply with

the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).